Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
Status of Claims
	Claims 1-20 were previously pending and subject to the final office action mailed April 22nd, 2022. In the RCE, submitted August 22nd, 2022, claims 13-14 were cancelled, claims 21-22 were added, and no new matter was added. Therefore, claims 1-12 and 15-22 are currently pending and subject to the following Non-Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on August 22nd, 2022, have been fully considered and each argument will be respectfully address in the following non-final office action.

Discussion of Rejections under 35 U.S.C. § 103
	Applicant’s remarks filed on pages 8-13 of the Response concerning the previous rejection of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are moot in view of the amended rejections below. In view of the RCE, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-12 and 15-22 that may be found starting on page 3 of this Office Action. 
	On pages 8-13 of the Response, the Applicant argues that the prior art of record, namely Skaaksrud, Gil, Burch, Banvait, Canavor, and Brady, does not teach or suggest, alone or in combination, every element of independent claims 1 and 15. Further, on page 13 of the Response, the Applicant submits “that a person of ordinary skill in the art would not have been motivated to combine the six references cited in rejecting the independent claims to arrive at the claimed subject matter in the absence of hindsight reasoning based on the teachings of the present application”. Further, on page 13 of the Response, the Applicant argues that the prior art of record does not teach or suggest every element of claims 2-12 and 16-20. In view of the RCE, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-12 and 15-22 with newly cited prior art that may be found starting on page 3 herein. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banvait et al. U.S. Publication No. 2019/0220819, hereafter known as Banvait, in view of Murray et al. “The flying sidekick traveling salesman problem: Optimization of drone-assisted parcel delivery” (2015), hereafter known as Murray. 

Claim 1: Banvait teaches the following:
A system for autonomous item delivery, comprising: a mothership comprising: a freight bay configured to store a plurality of autonomous delivery units (ADUs);
	Banvait teaches “vehicle control system 100 that may be used for assisting a human driver or performing automated driving to deliver packages”(¶ [0019]); “an autonomous delivery vehicle and multiple drones that ride, at times, with the vehicle. The drones may dock, attach, or rest inside the vehicle, such as within a cargo area or other compartment” (¶ [0013]). 
	Thus, Banvait teaches a system comprising an autonomous delivery vehicle which may carry and transport a plurality of drones within a cargo area/compartment; equivalent to a system for autonomous item delivery, comprising: a mothership comprising: a freight bay configured to store a plurality of autonomous delivery units (ADUs).

A scheduling and control computer, configured to: identify a set of item transactions along an item route, each item transaction comprising a delivery or a pick-up of an item at a delivery point;
	Banvait teaches “The identification component 602 is configured to identify a plurality of delivery locations for package delivery. For example, the identification component 602 may identify a set of packages that need to be delivered and delivery locations corresponding to those packages. The set of packages may include packages that are to be delivered to a neighborhood, geographic region, or area where a vehicle will be performing package deliveries. For example, an autonomous vehicle may be scheduled to perform deliveries in a specific geographic region and the identification component 602 may identify packages to be delivered in that geographic area. The delivery locations may include addresses, global positioning coordinates (such as GPS coordinates), or the like to identify specifically where the packages are to be delivered” (¶ [0038]); “The vehicle control system 100 may include an automated driving/assistance system 102 […] The automated driving/assistance system 102 may include a package delivery component 104 for determining routes, drone release times, or the like to deliver packages using one or more drones.” (¶ [0019]).
	Thus, Banvait teaches a system configured to identify a set of delivery locations for package deliveries and schedule an autonomous delivery vehicle to deliver a set of identified packages. Further, the system comprises a component for determining routes for the autonomous delivery vehicle and one or more drones; equivalent to a scheduling and control computer, configured to: identify a set of item transactions along an item route, each item transaction comprising a delivery or a pick-up of an item at a delivery point.

Divide the set, based at least in part […] on a number of the plurality of ADUs that are available […];
	Banvait teaches “an autonomous vehicle may be scheduled to perform deliveries in a specific geographic region and the identification component 602 may identify packages to be delivered in that geographic area” (¶ [0038]); “a control system for an automated vehicle may include an identification component, a delivery route component, a control component, and a release component” (¶ [0012]); “the delivery route component 604 may determine a delivery route that optimizes delivery based on the use of one or more aerial vehicles that can selectively depart from the autonomous delivery vehicle (which may be a ground vehicle) to carry packages to specific delivery locations.” (¶ [0039]); “FIG. 4 is a schematic diagram illustrating a method 400 for generating a delivery route” (¶ [0030]); “method 400 begins and delivery locations 402, drone information 404, payload capability 406, and/or other information may be provided to a route generation algorithm or model […] Based on the provided information, the route generation algorithm or model 408 generates a delivery route 410 […] The drone information 404 may include information about a number of drones to be used during delivery” (¶ [0031]); “release component 608 is configured to determine timing for release of one or more automated aerial vehicles during navigation of the delivery route […] the release component 608 may generate a control signal to send a wired or wireless message to an aerial vehicle to depart from a cargo area with a package for delivery” (¶ [0044]); “the release component 608 may provide a message to an aerial vehicle (e.g., using a wireless transceiver) indicating which package is to be delivered […] the message may include a serial number that matches a barcode on a package within a cargo area of the autonomous ground vehicle” (¶ [0045]); “automated vehicle 200 also includes doors 210 which may be opened for loading/or unloading the packages […]  the doors may be opened to allow a human, robot, or other entity to enter or exit the cargo area” (¶ [0025]).
	Thus, Banvait teaches a system including an autonomous vehicle that is scheduled to perform a set of deliveries in a specific geographic region, where a control system of the autonomous vehicle may identify packages to be delivered in the geographic region. Further, the autonomous vehicle may dock a plurality of drones to perform deliveries from the vehicle and the control system may generate an optimized route for the autonomous vehicle based, in part, upon the number of drones to be used for the deliveries. Further, a human may also be used to deliver packages from the autonomous vehicle, where the “packages may be loaded into the autonomous delivery vehicle an order such that the human can manually access the packages to be delivered from first to last according to the route” (see ¶ [0013]) and the autonomous delivery vehicle doors may be opened to allow a human or robot to enter/exit the cargo area. Further, the control system may generate and transmit messages to each of the drones indicative of which package is to be delivered by each respective drone along the optimized route; equivalent to dividing the set, based at least in part on a number of the plurality of ADUs that are available.

Generate a mothership manifest […]; 
	Banvait teaches “the identification component 602 may identify a set of packages that need to be delivered and delivery locations corresponding to those packages […]  an autonomous vehicle may be scheduled to perform deliveries in a specific geographic region and the identification component 602 may identify packages to be delivered in that geographic area” (¶ [0038]); “The automated driving/assistance system 102 may include a package delivery component 104 for determining routes, drone release times, or the like to deliver packages using one or more drones” (¶ [0019]); “the autonomous vehicle may stop to allow an aerial vehicle 306 to be dispatched or received. For example, the autonomous vehicle may release an aerial vehicle 306, travel some distance, release another aerial vehicle 306, travel some additional distance, and then wait to receive the previously dispatched aerial vehicles 306.” (¶ [0029]); “The automated vehicle 200 also includes doors 210 which may be opened for loading/or unloading the packages 204. In one embodiment, the doors may be opened to allow a human, robot, or other entity to enter or exit the cargo area 202” (¶ [0025]).
	Thus, Banvait teaches a control system configured to identify a set of packages and corresponding delivery locations to be scheduled for delivery by an automated ground vehicle. The control system may determine routes for the automated ground vehicle, the route including stops from which the UAVs may be released from the automated ground vehicle; equivalent to generating a mothership manifest. 

Communicate the item transactions in the second set to the plurality of ADUs; and the plurality of ADUs, each ADUS configured to automatically; receive item information from the mothership; travel from the mothership to a delivery point indicated by the item information; deliver or pickup an item at the delivery point indicated by the item information; and return to the mothership.
	Banvait teaches “automated vehicle 200 includes a vehicle control system “ (¶ [0024]); “a control system for an automated vehicle may include an identification component, a delivery route component, a control component, and a release component” (¶ [0012]); “release component 608 is configured to determine timing for release of one or more automated aerial vehicles during navigation of the delivery route […] the release component 608 may generate a control signal to send a wired or wireless message to an aerial vehicle to depart from a cargo area with a package for delivery” (¶ [0044]); “the release component 608 may provide a message to an aerial vehicle (e.g., using a wireless transceiver) indicating which package is to be delivered […] the message may include a serial number that matches a barcode on a package within a cargo area of the autonomous ground vehicle” (¶ [0045]); “After the package is delivered, the automated aerial vehicles 208 may return to the automated vehicle 200” (¶ [0025]).
	Banvait teaches an automated ground vehicle comprising a control system. The control system is configured to communicate with the plurality of automated aerial vehicle housed within the automated ground vehicle, such as to provide a message indicated a package to be delivered from the automated ground vehicle and a control signal to depart from the cargo area to the deliver package. The automated aerial vehicles may then return to the automated ground vehicle after package delivery; equivalent to communicating the item transactions in the second set to the plurality of ADUs; and the plurality of ADUs, each ADUS configured to automatically; receive item information from the mothership; travel from the mothership to a delivery point indicated by the item information; deliver or pickup an item at the delivery point indicated by the item information; and return to the mothership.
	
	Although Banvait teaches a system comprising an automated ground vehicle that may carry both a human courier and a plurality of UAVs to fulfill a set of scheduled deliveries from the automated ground vehicle, Banvait does not explicitly teach dividing the set, based at least in part on item transaction information corresponding to the individual item transactions of the set and on a number of ADUs that are available, into a first set of manual item transactions, each manual item transaction corresponding to an item to be delivered or picked up at a delivery point manually by a human operator, and a second set of autonomous item transactions for execution by the plurality of ADUs. Further, Banvait does not explicitly teach wherein to divide the set, the scheduling and control computer is further configured to: determine a subset of the set of item transactions that are ADU capable transactions based on the item transaction information and Select the second set from the item transactions of the subset based on an order of the delivery points of the individual item transactions within a sequence of the delivery points for the item route. Further, Banvait does not explicitly teach determining ADU departure and return locations based on the first set and the second set and generating a mothership manifest indicating the transactions in the first and second set. 

	However, Murray teaches the following:
	Identify a set of item transactions along an item route, each item transaction comprising a delivery or a pickup of an item at a delivery point;
Divide the set, based at least in part on item transaction information corresponding to the individual item transactions of the set and on a number of […] ADUs that are available, into a first set of manual item transactions, each manual item transaction corresponding to an item to be delivered or picked up at a delivery point manually by a human operator, and a second set of autonomous item transactions for execution by the […] ADUs;
	Murray teaches “The flying sidekick TSP […] The FSTSP considers a set of c customers, each of whom must be served exactly once by either a driver-operated delivery truck or an unmanned aircraft operating in coordination with the truck. Because some customer requests may be infeasible to fulfill by the UAV (e.g. parcels that exceed the UAV’s payload capacity, parcels requiring a signature, or customer location not amenable to safely landing the UAV), these customers must be served by the truck only […] The two vehicles may depart (or return) either in tandem or independently; while traveling in tandem the UAV is transported by the truck […] Once launched, the UAV must visit a customer and return to either the truck or the depot […] The objective of the FSTSP is to minimize the time required to service all customers and return both vehicles to the depot ”(page 90, Section 3. The flying sidekick TSP”, para. 1-2); “This is a route and re-assign heuristic, whereby the procedure begins by solving a TSP that assigns the truck to visit all customers […] presume that solveTSP is a generic function that returns the sequence of nodes visited by the truck (denoted by the array truckRoute), starting from and returning to the depot […] Fig. 4a shows a truck route in which all six customers are assigned to the truck […] As the procedure progresses, the truck’s route will be partitioned into numerous subroutes […] Next, the procedure considers each UAV-eligible customer (i.e., for each j ∈ Cprime, as in line 7 of Algorithm 1) and determines the savings associated with removing that customer from its position in the truck’s route” (page 94, Section “3.3 A FSTP Heuristic”, para. 2-3); “each truck subroute is investigated to calculate the cost of either inserting j into a different position in the truck route or serving j via the UAV” (page 95, Section “Algorithm 2”, para. 1-2); “At the end of each iteration (i.e., for each choice of j ∈ Cprime in Algorithm 1), the modification associated with the maximum savings must be implemented” (page 96, Section “Algorithm 4”, para. 1). 
	Thus, Murray teaches a flying sidekick TSP (FSTSP) algorithm for coordinating and planning routes for fulfilling of a set of customer requests using a driver-operated delivery truck and UAV in tandem; equivalent to identifying a set of item transactions along an item route, each item transaction comprising a delivery of an item at a delivery point. Further, Murray teaches that each customer node (associated with a location of each customer request in a set) may be assigned to either the UAV or delivery truck in a manner that minimizes delivery times/maximizes savings, where the UAV may only be assigned to UAV-eligible customer requests (i.e., deliveries indicated as not requiring a signature, or customer requests associated with a location that the UAV may safely land); equivalent to dividing the set, based at least in part on item transaction information corresponding to the individual item transactions of the set and on a ADU that is available, into a first set of manual item transactions, each manual item transaction corresponding to an item to be delivered or picked up at a delivery point manually by a human operator, and a second set of autonomous item transactions for execution by the ADU.

Wherein to divide the set, the scheduling and control computer is further configured to: determine a subset of the set of item transactions that are ADU capable transactions based on the item transaction information; and
	Murray teaches “A series of numerical experiments were conducted to assess the effectiveness of the proposed FSTSP and PDSTSP heuristics […] All computational work was conducted on an HP 8100 Elite desktop PC with a quad-core Intel i7–860 processor” (page 99, Section “5. Empirical results”, para. 1); “The flying sidekick TSP […] The FSTSP considers a set of c customers, each of whom must be served exactly once by either a driver-operated delivery truck or an unmanned aircraft operating in coordination with the truck. Because some customer requests may be infeasible to fulfill by the UAV (e.g. parcels that exceed the UAV’s payload capacity, parcels requiring a signature, or customer location not amenable to safely landing the UAV), these customers must be served by the truck only”(page 90, Section 3. The flying sidekick TSP”, para. 1); As the procedure progresses, the truck’s route will be partitioned into numerous subroutes […] Next, the procedure considers each UAV-eligible customer (i.e., for each j ∈ Cprime, as in line 7 of Algorithm 1) and determines the savings associated with removing that customer from its position in the truck’s route” (page 94, Section “3.3 A FSTP Heuristic”, para. 2-3).
	Thus, Murray teaches that particular customer requests within a set of customers may not be eligible for UAV delivery, such as requests associated with parcels that exceed a UAV’s payload capacity or parcels requiring a signature (equivalent to the item transaction information). Accordingly, when considering the assignment of customers between the delivery truck and UAV, the computer implemented FSTSP process/algorithm only considers UAV-eligible customers (based on the item transaction information discussed above) for the UAV assignments; equivalent to determining a subset of the set of item transactions that are ADU capable transactions based on the item transaction information.

Select the second set from the item transactions of the subset based on an order of the delivery points of the individual item transactions within a sequence of the delivery points for the item route;
	Murray teaches “This is a route and re-assign heuristic, whereby the procedure begins by solving a TSP that assigns the truck to visit all customers […] presume that solveTSP is a generic function that returns the sequence of nodes visited by the truck (denoted by the array truckRoute), starting from and returning to the depot […] Fig. 4a shows a truck route in which all six customers are assigned to the truck […] As the procedure progresses, the truck’s route will be partitioned into numerous subroutes […] The solveTSP function should also return the time at which the truck arrives at each node (denoted by the array t). These arrival times will be used later in the heuristic to determine the savings associated with adjusting the customer assignments […] Next, the procedure considers each UAV-eligible customer (i.e., for each j ∈ Cprime, as in line 7 of Algorithm 1) and determines the savings associated with removing that customer from its position in the truck’s route” (page 94, Section “3.3 A FSTP Heuristic”, para. 2-3); “the savings calculation is slightly more complex when a candidate customer for removal from the truck’s route is positioned between the launch and recovery nodes for the UAV […] For example, consider the assignment depicted in Fig. 4b, and suppose that we wish to calculate the potential savings associated with removing customer j = 6 ∈ Cprime from the truck’s route […] Due to the required synchronization between the truck and the UAV, the savings associated with removing customer 6 from this subroute is subject to the time required for the UAV to travel from 0 -> 5 -> 2 plus the recovery service time” (page 94, Section “3.3 A FSTSP heuristic”, para. 4) “each truck subroute is investigated to calculate the cost of either inserting j into a different position in the truck route or serving j via the UAV” (page 95, Section “Algorithm 2”, para. 1-2); “At the end of each iteration (i.e., for each choice of j ∈ Cprime in Algorithm 1), the modification associated with the maximum savings must be implemented” (page 96, Section “Algorithm 4”, para. 1). 
	Thus, Murray teaches that a sequence of customer nodes may initially be assigned to a delivery truck. The assignment may then be adjusted such that the customer nodes are assigned between the UAV and delivery truck with consideration to the sequence of the customer nodes and in a manner that maximizes savings/minimizes delivery times; equivalent to selecting the second set from the item transactions of the subset based on an order of the delivery points of the individual item transactions within a sequence of the delivery points for the item route.

Determine ADU departure and return locations based on the first set and the second set; and generating a mothership manifest indicating the transactions in the first and second set;
	Murray teaches ““At the end of each iteration (i.e., for each choice of j ∈ Cprime in Algorithm 1), the modification associated with the maximum savings must be implemented […] As the procedure continues, truckRoute will be partitioned into subroutes; the exact partitioning being determined by the launch and recovery nodes for the sidekick UAV […] although the UAV is recovered at node 2, it could also be re-launched from this node. Thus, Node 2 also appears as the first node of the second truck subroute in Fig. 4c. The procedure continues until no improving reassignments of customers can be found” (page 96, Section “Algorithm 4”, para. 1).
	As discussed above, Murray teaches a FSTSP method/algorithm for assigning customer deliveries to either a delivery truck or UAV with consideration to a sequence of the customer nodes and deliveries that are UAV-eligible. The assignments, route sequencing for the delivery vehicle/UAV, launch nodes, and recovery nodes may continue to be adjusted until no customer reassignment improvement can be found, such that the FSTSP solution associated with a maximum savings is implemented; equivalent to determining ADU departure and return locations based on the first set and the second set; and generating a mothership manifest indicating the transactions in the first and second set.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Banvait with the teachings of Murray by incorporating the computer implemented FSTSP algorithm that is configured to optimally assign/divide customer delivery requests within a set to either be fulfilled by a delivery vehicle driver or UAV being carried by the delivery vehicle based on item transaction information,  a number of UAVs being carried by the delivery vehicle, and an order of the delivery points within a sequence of the delivery points for the item route, and further implementing the assignments/routes/launching points/recovery points that result in maximized savings for the delivery network, as taught by Murray, into the system of Banvait comprising an automated ground vehicle that transports a human courier and plurality of UAVs to perform deliveries. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Banvait to identify a set of delivery points in an area, schedule the automated ground vehicle to perform the deliveries, and assign each of the delivery points within the set to either the human courier or plurality of UAVs in a manner that maximizes savings and with consideration to item transaction information indicating which deliveries are UAV capable,  a number of available UAVs to perform deliveries, and an order of the delivery points with a sequence of the delivery points- where the optimized assignment indicates routes, launch points, and recovery points for the delivery vehicle/UAVs. One of ordinary skill in the art would have been motivated to make such a modification to the system of Banvait when one considers “the objective of the FSTSP is to minimize the time required to service all customers” (page 90, Section “3. The flying sidekick TSP”, para. 3) and that this “efficient heuristic is proposed to solve large-scale FSTSP instances of the size that may be encountered by a parcel delivery service” (page 88, para. 3, lines 5-6), as suggested by Murray. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Murray would have been compatible with the system of Banvait as they share capabilities and characteristics; namely, they are both delivery systems directed towards dispatching delivery personnel and UAVs to fulfill deliveries from a shared ground vehicle. 

Claim 2: Banvait/Murray teaches the limitations of claim 1. Further, Banvait teaches the following:

Wherein the plurality of ADUs comprise a GPS receiver. 
	Banvait teaches “During travel of the delivery route 302, the autonomous vehicle may determine a current location, such as by using a positioning system. For example, the autonomous vehicle may include a global navigation satellite system (GNSS) receiver, such as a Global Positioning System (GPS) receiver, Global Navigation Satellite System (GLONASS) receiver, Galilleo, or Beidou system mounted in the vehicle” (¶ [0028]); “Because the ground vehicle may travel or move while an aerial vehicle is away from the ground vehicle, it may be necessary to communicate the current location of the ground vehicle to the aerial vehicle. For example, the location component 612 may determine a current location of the ground vehicle using a positioning system, and then trigger transmission of that information, using a radio or wireless mobile network to aerial vehicles which are not currently riding with or docked with the ground vehicle” (¶ [0048]).
	Thus, Banvait teaches an autonomous ground vehicle that may capture its current location using a GPS, where the autonomous ground vehicle may then transmit the GPS location to an aerial vehicle such that the aerial vehicle can navigate to the autonomous ground vehicle current GPS location; equivalent to wherein the plurality of ADUs comprise a GPS receiver.

Claim 3: Banvait/Murray teaches the limitations of claim 1. Further, Banvait teaches the following:
Wherein the mothership further comprises a mothership control computer, configured to autonomously control the mothership along the item route.
	Banvait teaches “FIG. 1 illustrates an example vehicle control system 100 that may be used for assisting a human driver or performing automated driving to deliver packages. The vehicle control system 100 may include an automated driving/assistance system 102. The automated driving/assistance system 102 may be used to automate or control operation of a vehicle” (¶ [0019]); “the automated driving/assistance system 102 is configured to control driving or navigation of a parent vehicle. For example, the automated driving/assistance system 102 may control the vehicle control actuators 120 to drive a delivery route to deliver one or more packages, items, or other physical objects.” (¶ [0022]). 
	Thus, Banvait teaches an automated ground vehicle that comprises a control system. The control system may control driving or navigation of the vehicle to drive a delivery route to deliver the one or more packages; equivalent to wherein the mothership further comprises a mothership control computer, configured to autonomously control the mothership along the item route.

Claim 4: Banvait Murray teaches the limitations of claim 3. Further, Banvait teaches the following:
Wherein the manifest indicates stop locations for item transactions […] and wherein the mothership control computer is further configured to stop the mothership at the stop locations associated with the […]  item transactions. 
	Banvait teaches “ the identification component 602 may identify a set of packages that need to be delivered and delivery locations corresponding to those packages […]  an autonomous vehicle may be scheduled to perform deliveries in a specific geographic region and the identification component 602 may identify packages to be delivered in that geographic area” (¶ [0038]); “The automated driving/assistance system 102 may include a package delivery component 104 for determining routes, drone release times, or the like to deliver packages using one or more drones” (¶ [0019]); “the autonomous vehicle may stop to allow an aerial vehicle 306 to be dispatched or received. For example, the autonomous vehicle may release an aerial vehicle 306, travel some distance, release another aerial vehicle 306, travel some additional distance, and then wait to receive the previously dispatched aerial vehicles 306.” (¶ [0029]); “The automated vehicle 200 also includes doors 210 which may be opened for loading/or unloading the packages 204. In one embodiment, the doors may be opened to allow a human, robot, or other entity to enter or exit the cargo area 202” (¶ [0025]).
	Thus, Banvait teaches a control system configured to identify a set of packages and corresponding delivery location to be scheduled for delivery by an automated ground vehicle (equivalent to the manifest). The deliveries may be performed by UAVs and a human courier. The control system may determine routes for the automated ground vehicle, the route including stops from which the UAVs may be released from the automated ground vehicle; equivalent to wherein the manifest indicates stop locations for item transactions and wherein the mothership control computer is further configured to stop the mothership at the stop locations associated with the item transactions.
	
	Banvait does not explicitly teach that the manifest indicates a first and second set, and stopping the automated ground vehicle at stop locations associated with the first and second sets. 

	However, Murray teaches the following:
Wherein the manifest indicates stop locations for item transactions in the first and second sets, and wherein the mothership […] is further configured to stop the mothership at the stop locations associated with the first set and second set of item transactions. 
	Murray teaches “Fig. 4 shows a truck route […] initially contains the sequence of stops made by the truck. As the procedure progresses, the truck’s route will be partition into number subroutes. The solve TSP function should also return the time at which the truck arrives at each node. These arrival times will be used[…] to determine the savings associated with adjusting the customer assignments” ( page 94, Section “3.3 A FSTSP heuristic”, para. 2); “At the end of each iteration (i.e., for each choice of j ∈ Cprime in Algorithm 1), the modification associated with the maximum savings must be implemented […] As the procedure continues, truckRoute will be partitioned into subroutes; the exact partitioning being determined by the launch and recovery nodes for the sidekick UAV […] although the UAV is recovered at node 2, it could also be re-launched from this node. Thus, Node 2 also appears as the first node of the second truck subroute in Fig. 4c. The procedure continues until no improving reassignments of customers can be found” (page 96, Section “Algorithm 4”, para. 1); “Over the course of a delivery cycle the UAV may make multiple sorties, each consisting of three locations (nodes). A UAV sortie may begin […] from a customer location (where it is loaded by the truck driver with a parcel) […] The second node in a sortie must be a customer that is serviced by the UAV. The final node of a sortie may be either the depot or the location of the truck” (see page 90, Section “3. The flying sidekick TSP”, para. 2). 
	Thus, Murray teaches a computer implements FSTSP algorithm that is configured to determining and implementing an optimized delivery route including delivery truck stops, UAV launch nodes, and UAV recovery nodes from which the delivery vehicle and UAV may perform their respective assigned deliveries; equivalent to wherein the manifest indicates stop locations for item transactions in the first and second sets, and wherein the mothership is further configured to stop the mothership at the stop locations associated with the first set and second set of item transactions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Banvait with the teachings of Murray by incorporating the feature for generating an optimized delivery route including delivery truck stops, UAV launch nodes, and UAV recovery nodes from which the delivery vehicle and UAV may perform their respective assigned deliveries, as taught by Murray, into the control system of Banvait that is configured to generate a route for an automated ground vehicle that includes stops from which deliveries may be made by UAVs or human couriers. One of ordinary skill in the art would have recognized that such a modification would further enable the control system of Murray to generate and navigate an automated ground vehicle along an optimized delivery route including delivery truck stops, UAV launch nodes, and UAV recovery nodes from which a human courier and UAV may perform their respective assigned deliveries. One of ordinary skill in the art would have been motivated to make such a modification to the system of Banvait when one considers “the objective of the FSTSP is to minimize the time required to service all customers” (page 90, Section “3. The flying sidekick TSP”, para. 3) and that this “efficient heuristic is proposed to solve large-scale FSTSP instances of the size that may be encountered by a parcel delivery service” (page 88, para. 3, lines 5-6), as suggested by Murray. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Murray would have been compatible with the system of Banvait as they share capabilities and characteristics; namely, they are both delivery systems directed towards dispatching delivery personnel and UAVs to fulfill deliveries from a shared ground vehicle.

Claim 5: Banvait/Murray teaches the limitations of claim 1. Further, Banvait teaches the following:
Wherein the mothership further comprises manual driving controls to provide a means for an operator to operate the mothership along the route. 
	Banvait teaches “FIG. 1 illustrates an example vehicle control system 100 that may be used for assisting a human driver or performing automated driving to deliver packages […] The automated driving/assistance system 102 may be used to automate or control operation of a vehicle or to provide assistance to a human driver […]  the automated driving/assistance system 102 may not be able to provide any control of the driving (e.g., steering, acceleration, or braking), but may provide notifications and alerts to assist a human driver in driving safely. The automated driving/assistance system 102 may include a package delivery component 104 for determining routes, drone release times, or the like to deliver packages using one or more drones” (¶ [0019]). 
	Thus, Banvait teaches that a human driver may manually control and drive the delivery vehicle; equivalent to wherein the mothership further comprises manual driving controls to provide a means for an operator to operate the mothership along the route.

Claim 8: Banvait/Murray teaches the limitations of claim 1. Further, Banvait teaches the following:
Wherein one or more of the ADUs comprises item loading means or item drop off means. 
	Banvait teaches “the drones may dock or “rest” inside the back of the vehicle's cargo area […]  The drone may scan markers on a package, such as quick response (QR) code, to choose a package. When the correct package is detected, the drone may pick up or attach to the package and carry it out of the ground vehicle and toward a delivery location” (¶ [0016]); “he aerial vehicle may retrieve, attach to, or otherwise obtain the package and fly toward a delivery location” (¶ [0045]).
	Thus, Banvait teaches a drone that may attach itself to a package or pick up the package before departing towards a delivery location; equivalent to wherein one or more of the ADUs comprises item loading means.

Claim 12: Banvait/Murray teaches the limitations of claim 1. Further, Banvait teaches the following:
Wherein the mothership further comprises a roof structure substantially enclosing the freight bay, and wherein the roof comprises an access portal to provide ingress and egress of aerial ADUs.
	Banvait teaches “an autonomous delivery vehicle and multiple drones that ride, at times, with the vehicle. The drones may dock, attach, or rest inside the vehicle, such as within a cargo area or other compartment” (¶ [0013]); “the ground vehicle will have a large electrically powered sliding window, such as on a back door or in a roof. When a drone needs to access or leave a cargo area, the window may be opened […] the sliding windows may open to allow a drone to fly into the vehicle to grab a package and fly out to deliver it” (¶ [0015]). 
	Thus, Banvait teaches an autonomous delivery vehicle comprising a roof. The roof may have an electrically powered sliding window that allows drones to fly in and out of the autonomous delivery vehicle; equivalent to wherein the mothership further comprises a roof structure substantially enclosing the freight bay, and wherein the roof comprises an access portal to provide ingress and egress of aerial ADUs.

Claim 15: Banvait teaches the following:
	A computer implemented method for automated transfer of items, the method comprising: under control of one or more processors of a mothership, the mothership having a plurality of autonomous delivery units (ADUs) located therein;
	Banvait teaches “vehicle control system 100 that may be used for assisting a human driver or performing automated driving to deliver packages […] The vehicle control system 100 may include an automated driving/assistance system 102 […] The automated driving/assistance system 102 may include a package delivery component 104 for determining routes, drone release times, or the like to deliver packages using one or more drones”(¶ [0019]); “an autonomous delivery vehicle and multiple drones that ride, at times, with the vehicle. The drones may dock, attach, or rest inside the vehicle, such as within a cargo area or other compartment” (¶ [0013]); “Implementations of the systems, devices, and methods disclosed herein may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors” (¶ [0075]). 
	Thus, Banvait teaches a vehicle control system (including a processor) that may control an autonomous delivery vehicle which carries a plurality of drones within a cargo area/compartment; equivalent to a computer implemented method for automated transfer of items, the method comprising: under control of one or more processors of a mothership, the mothership having a plurality of autonomous delivery units (ADUs) located therein.

	Identifying a set of item transactions along an item route, each item transaction comprising a delivery or a pick-up of an item at a delivery point;
	Banvait teaches “The identification component 602 is configured to identify a plurality of delivery locations for package delivery. For example, the identification component 602 may identify a set of packages that need to be delivered and delivery locations corresponding to those packages. The set of packages may include packages that are to be delivered to a neighborhood, geographic region, or area where a vehicle will be performing package deliveries. For example, an autonomous vehicle may be scheduled to perform deliveries in a specific geographic region and the identification component 602 may identify packages to be delivered in that geographic area. The delivery locations may include addresses, global positioning coordinates (such as GPS coordinates), or the like to identify specifically where the packages are to be delivered” (¶ [0038]); “The vehicle control system 100 may include an automated driving/assistance system 102 […] The automated driving/assistance system 102 may include a package delivery component 104 for determining routes, drone release times, or the like to deliver packages using one or more drones.” (¶ [0019]).
	Thus, Banvait teaches a system configured to identify a set of delivery locations for package deliveries and schedule an autonomous delivery vehicle to deliver a set of identified packages. Further, the system comprises a component for determining routes for the autonomous delivery vehicle and one or more drones; equivalent to a scheduling and control computer, configured to: identify a set of item transactions along an item route, each item transaction comprising a delivery or a pick-up of an item at a delivery point.

Dividing the set, based at least in part […] on a number of the plurality of ADUs that are available […];
	Banvait teaches “an autonomous vehicle may be scheduled to perform deliveries in a specific geographic region and the identification component 602 may identify packages to be delivered in that geographic area” (¶ [0038]); “a control system for an automated vehicle may include an identification component, a delivery route component, a control component, and a release component” (¶ [0012]); “the delivery route component 604 may determine a delivery route that optimizes delivery based on the use of one or more aerial vehicles that can selectively depart from the autonomous delivery vehicle (which may be a ground vehicle) to carry packages to specific delivery locations.” (¶ [0039]); “FIG. 4 is a schematic diagram illustrating a method 400 for generating a delivery route” (¶ [0030]); “method 400 begins and delivery locations 402, drone information 404, payload capability 406, and/or other information may be provided to a route generation algorithm or model […] Based on the provided information, the route generation algorithm or model 408 generates a delivery route 410 […] The drone information 404 may include information about a number of drones to be used during delivery” (¶ [0031]); “release component 608 is configured to determine timing for release of one or more automated aerial vehicles during navigation of the delivery route […] the release component 608 may generate a control signal to send a wired or wireless message to an aerial vehicle to depart from a cargo area with a package for delivery” (¶ [0044]); “the release component 608 may provide a message to an aerial vehicle (e.g., using a wireless transceiver) indicating which package is to be delivered […] the message may include a serial number that matches a barcode on a package within a cargo area of the autonomous ground vehicle” (¶ [0045]); “automated vehicle 200 also includes doors 210 which may be opened for loading/or unloading the packages […]  the doors may be opened to allow a human, robot, or other entity to enter or exit the cargo area” (¶ [0025]).
	Thus, Banvait teaches a system including an autonomous vehicle that is scheduled to perform a set of deliveries in a specific geographic region, where a control system of the autonomous vehicle may identify packages to be delivered in the geographic region. Further, the autonomous vehicle may dock a plurality of drones to perform deliveries from the vehicle and the control system may generate an optimized route for the autonomous vehicle based, in part, upon the number of drones to be used for the deliveries. Further, a human may also be used to deliver packages from the autonomous vehicle, where the “packages may be loaded into the autonomous delivery vehicle an order such that the human can manually access the packages to be delivered from first to last according to the route” (see ¶ [0013]) and the autonomous delivery vehicle doors may be opened to allow a human or robot to enter/exit the cargo area. Further, the control system may generate and transmit messages to each of the drones indicative of which package is to be delivered by each respective drone along the optimized route; equivalent to dividing the set, based at least in part on a number of the plurality of ADUs that are available.

Generating a mothership manifest […]; 
	Banvait teaches “the identification component 602 may identify a set of packages that need to be delivered and delivery locations corresponding to those packages […]  an autonomous vehicle may be scheduled to perform deliveries in a specific geographic region and the identification component 602 may identify packages to be delivered in that geographic area” (¶ [0038]); “The automated driving/assistance system 102 may include a package delivery component 104 for determining routes, drone release times, or the like to deliver packages using one or more drones” (¶ [0019]); “the autonomous vehicle may stop to allow an aerial vehicle 306 to be dispatched or received. For example, the autonomous vehicle may release an aerial vehicle 306, travel some distance, release another aerial vehicle 306, travel some additional distance, and then wait to receive the previously dispatched aerial vehicles 306.” (¶ [0029]); “The automated vehicle 200 also includes doors 210 which may be opened for loading/or unloading the packages 204. In one embodiment, the doors may be opened to allow a human, robot, or other entity to enter or exit the cargo area 202” (¶ [0025]).
	Thus, Banvait teaches a control system configured to identify a set of packages and corresponding delivery locations to be scheduled for delivery by an automated ground vehicle. The control system may determine routes for the automated ground vehicle, the route including stops from which the UAVs may be released from the automated ground vehicle; equivalent to generating a mothership manifest. 

Communicating a first item transaction of the second set to a first ADU of the plurality of ADUs; at a first ADU departure location, causing the first ADU to leave the mothership to execute the first item transaction; and at a first ADU return location, causing the mothership to receive the first ADU subsequent to execution of the first item transaction.
	Banvait teaches “release component 608 is configured to determine timing for release of one or more automated aerial vehicles during navigation of the delivery route […] the release component 608 may generate a control signal to send a wired or wireless message to an aerial vehicle to depart from a cargo area with a package for delivery” (¶ [0044]); “the release component 608 may provide a message to an aerial vehicle (e.g., using a wireless transceiver) indicating which package is to be delivered […] the message may include a serial number that matches a barcode on a package within a cargo area of the autonomous ground vehicle” (¶ [0045]); “After the package is delivered, the automated aerial vehicles 208 may return to the automated vehicle 200” (¶ [0025]); “the autonomous vehicle may stop to allow an aerial vehicle 306 to be dispatched or received. For example, the autonomous vehicle may release an aerial vehicle 306, travel some distance, release another aerial vehicle 306, travel some additional distance, and then wait to receive the previously dispatched aerial vehicles 306.” (¶ [0029]); ”when an aerial vehicle 306 is out for delivery, the autonomous vehicle may periodically update the aerial vehicle 306 of the current location 304 so that the aerial vehicles 306 may know how to return to the autonomous vehicle” (¶ [0029]); “one or more windows 212 (such as a window on each door that can be opened to form a single opening) may be opened to allow an automated aerial vehicle 208 to exit or enter the cargo area 202 […] After the package is delivered, the automated aerial vehicles 208 may return to the automated vehicle 200, fly through the windows 212” (¶ [0025]).

	Banvait teaches an automated ground vehicle comprising a control system. The control system is configured to communicate with the plurality of automated aerial vehicle housed within the automated ground vehicle, such as to provide a message indicated a package to be delivered from the automated ground vehicle and a control signal to depart from the cargo area to the deliver package; equivalent to communicating a first item transaction of the second set to a first ADU of the plurality of ADUs and at a first ADU departure location, causing the first ADU to leave the mothership to execute the first item transaction. The automated aerial vehicles may then return to the automated ground vehicle after package delivery, where the automated ground vehicle may provide its current location to the automated aerial vehicle and open a window to allow the aerial vehicle to enter the automated ground vehicle;  equivalent to at a first ADU return location, causing the mothership to receive the first ADU subsequent to execution of the first item transaction.

	Although Banvait teaches a system comprising an automated ground vehicle that may carry both a human courier and a plurality of UAVs to fulfill a set of scheduled deliveries from the automated ground vehicle, Banvait does not explicitly teach dividing the set, based at least in part on item transaction information corresponding to the individual item transactions of the set and on a number of ADUs that are available, into a first set of manual item transactions, each manual item transaction corresponding to an item to be delivered or picked up at a delivery point manually by a human operator, and a second set of autonomous item transactions for execution by the plurality of ADUs. Further, Banvait does not explicitly teach wherein to divide the set, the scheduling and control computer is further configured to: determine a subset of the set of item transactions that are ADU capable transactions based on the item transaction information and Select the second set from the item transactions of the subset based on an order of the delivery points of the individual item transactions within a sequence of the delivery points for the item route. Further, Banvait does not explicitly teach determining ADU departure and return locations based on the first set and the second set and generating a mothership manifest indicating the transactions in the first and second set. 

	However, Murray teaches the following:
	Identifying a set of item transactions along an item route, each item transaction comprising a delivery or a pickup of an item at a delivery point;
	Dividing the set, based at least in part on item transaction information corresponding to the individual item transactions of the set and on a number of […] ADUs that are available, into a first set of manual item transactions, each manual item transaction corresponding to an item to be delivered or picked up at a delivery point manually by a human operator, and a second set of autonomous item transactions for execution by the […] ADUs;
	Murray teaches “The flying sidekick TSP […] The FSTSP considers a set of c customers, each of whom must be served exactly once by either a driver-operated delivery truck or an unmanned aircraft operating in coordination with the truck. Because some customer requests may be infeasible to fulfill by the UAV (e.g. parcels that exceed the UAV’s payload capacity, parcels requiring a signature, or customer location not amenable to safely landing the UAV), these customers must be served by the truck only […] The two vehicles may depart (or return) either in tandem or independently; while traveling in tandem the UAV is transported by the truck […] Once launched, the UAV must visit a customer and return to either the truck or the depot […] The objective of the FSTSP is to minimize the time required to service all customers and return both vehicles to the depot ”(page 90, Section 3. The flying sidekick TSP”, para. 1-2); “This is a route and re-assign heuristic, whereby the procedure begins by solving a TSP that assigns the truck to visit all customers […] presume that solveTSP is a generic function that returns the sequence of nodes visited by the truck (denoted by the array truckRoute), starting from and returning to the depot […] Fig. 4a shows a truck route in which all six customers are assigned to the truck […] As the procedure progresses, the truck’s route will be partitioned into numerous subroutes […] Next, the procedure considers each UAV-eligible customer (i.e., for each j ∈ Cprime, as in line 7 of Algorithm 1) and determines the savings associated with removing that customer from its position in the truck’s route” (page 94, Section “3.3 A FSTP Heuristic”, para. 2-3); “each truck subroute is investigated to calculate the cost of either inserting j into a different position in the truck route or serving j via the UAV” (page 95, Section “Algorithm 2”, para. 1-2); “At the end of each iteration (i.e., for each choice of j ∈ Cprime in Algorithm 1), the modification associated with the maximum savings must be implemented” (page 96, Section “Algorithm 4”, para. 1). 
	Thus, Murray teaches a flying sidekick TSP (FSTSP) algorithm for coordinating and planning routes for fulfilling of a set of customer requests using a driver-operated delivery truck and UAV in tandem; equivalent to identifying a set of item transactions along an item route, each item transaction comprising a delivery of an item at a delivery point. Further, Murray teaches that each customer node (associated with a location of each customer request in a set) may be assigned to either the UAV or delivery truck in a manner that minimizes delivery times/maximizes savings, where the UAV may only be assigned to UAV-eligible customer requests (i.e., deliveries indicated as not requiring a signature, or customer requests associated with a location that the UAV may safely land); equivalent to dividing the set, based at least in part on item transaction information corresponding to the individual item transactions of the set and on a ADU that is available, into a first set of manual item transactions, each manual item transaction corresponding to an item to be delivered or picked up at a delivery point manually by a human operator, and a second set of autonomous item transactions for execution by the ADU.

Wherein dividing the set comprises :determining a subset of the set of item transactions that are ADU capable transactions based on the item transaction information; and
	Murray teaches “A series of numerical experiments were conducted to assess the effectiveness of the proposed FSTSP and PDSTSP heuristics […] All computational work was conducted on an HP 8100 Elite desktop PC with a quad-core Intel i7–860 processor” (page 99, Section “5. Empirical results”, para. 1); “The flying sidekick TSP […] The FSTSP considers a set of c customers, each of whom must be served exactly once by either a driver-operated delivery truck or an unmanned aircraft operating in coordination with the truck. Because some customer requests may be infeasible to fulfill by the UAV (e.g. parcels that exceed the UAV’s payload capacity, parcels requiring a signature, or customer location not amenable to safely landing the UAV), these customers must be served by the truck only”(page 90, Section 3. The flying sidekick TSP”, para. 1); As the procedure progresses, the truck’s route will be partitioned into numerous subroutes […] Next, the procedure considers each UAV-eligible customer (i.e., for each j ∈ Cprime, as in line 7 of Algorithm 1) and determines the savings associated with removing that customer from its position in the truck’s route” (page 94, Section “3.3 A FSTP Heuristic”, para. 2-3).
	Thus, Murray teaches that particular customer requests within a set of customers may not be eligible for UAV delivery, such as requests associated with parcels that exceed a UAV’s payload capacity or parcels requiring a signature (equivalent to the item transaction information). Accordingly, when considering the assignment of customers between the delivery truck and UAV, the computer implemented FSTSP process/algorithm only considers UAV-eligible customers (based on the item transaction information discussed above) for the UAV assignments; equivalent to determining a subset of the set of item transactions that are ADU capable transactions based on the item transaction information.

Selecting the second set from the item transactions of the subset based on an order of the delivery points of the individual item transactions within a sequence of the delivery points for the item route;
	Murray teaches “This is a route and re-assign heuristic, whereby the procedure begins by solving a TSP that assigns the truck to visit all customers […] presume that solveTSP is a generic function that returns the sequence of nodes visited by the truck (denoted by the array truckRoute), starting from and returning to the depot […] Fig. 4a shows a truck route in which all six customers are assigned to the truck […] As the procedure progresses, the truck’s route will be partitioned into numerous subroutes […] The solveTSP function should also return the time at which the truck arrives at each node (denoted by the array t). These arrival times will be used later in the heuristic to determine the savings associated with adjusting the customer assignments […] Next, the procedure considers each UAV-eligible customer (i.e., for each j ∈ Cprime, as in line 7 of Algorithm 1) and determines the savings associated with removing that customer from its position in the truck’s route” (page 94, Section “3.3 A FSTP Heuristic”, para. 2-3); “the savings calculation is slightly more complex when a candidate customer for removal from the truck’s route is positioned between the launch and recovery nodes for the UAV […] For example, consider the assignment depicted in Fig. 4b, and suppose that we wish to calculate the potential savings associated with removing customer j = 6 ∈ Cprime from the truck’s route […] Due to the required synchronization between the truck and the UAV, the savings associated with removing customer 6 from this subroute is subject to the time required for the UAV to travel from 0 -> 5 -> 2 plus the recovery service time” (page 94, Section “3.3 A FSTSP heuristic”, para. 4) “each truck subroute is investigated to calculate the cost of either inserting j into a different position in the truck route or serving j via the UAV” (page 95, Section “Algorithm 2”, para. 1-2); “At the end of each iteration (i.e., for each choice of j ∈ Cprime in Algorithm 1), the modification associated with the maximum savings must be implemented” (page 96, Section “Algorithm 4”, para. 1). 
	Thus, Murray teaches that a sequence of customer nodes may initially be assigned to a delivery truck. The assignment may then be adjusted such that the customer nodes are assigned between the UAV and delivery truck with consideration to the sequence of the customer nodes and in a manner that maximizes savings/minimizes delivery times; equivalent to selecting the second set from the item transactions of the subset based on an order of the delivery points of the individual item transactions within a sequence of the delivery points for the item route.

Determining ADU departure and return locations based on the first set and the second set; and generating a mothership manifest indicating the transactions in the first and second set;
	Murray teaches ““At the end of each iteration (i.e., for each choice of j ∈ Cprime in Algorithm 1), the modification associated with the maximum savings must be implemented […] As the procedure continues, truckRoute will be partitioned into subroutes; the exact partitioning being determined by the launch and recovery nodes for the sidekick UAV […] although the UAV is recovered at node 2, it could also be re-launched from this node. Thus, Node 2 also appears as the first node of the second truck subroute in Fig. 4c. The procedure continues until no improving reassignments of customers can be found” (page 96, Section “Algorithm 4”, para. 1).
	As discussed above, Murray teaches a FSTSP method/algorithm for assigning customer deliveries to either a delivery truck or UAV with consideration to a sequence of the customer nodes and deliveries that are UAV-eligible. The assignments, route sequencing for the delivery vehicle/UAV, launch nodes, and recovery nodes may continue to be adjusted until no customer reassignment improvement can be found, such that the FSTSP solution associated with a maximum savings is implemented; equivalent to determining ADU departure and return locations based on the first set and the second set; and generating a mothership manifest indicating the transactions in the first and second set.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Banvait with the teachings of Murray by incorporating the computer implemented FSTSP algorithm that is configured to optimally assign/divide customer delivery requests within a set to either be fulfilled by a delivery vehicle driver or UAV being carried by the delivery vehicle based on item transaction information,  a number of UAVs being carried by the delivery vehicle, and an order of the delivery points within a sequence of the delivery points for the item route, and further implementing the assignments/routes/launching points/recovery points that result in maximized savings for the delivery network, as taught by Murray, into the system of Banvait comprising an automated ground vehicle that transports a human courier and plurality of UAVs to perform deliveries. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Banvait to identify a set of delivery points in an area, schedule the automated ground vehicle to perform the deliveries, and assign each of the delivery points within the set to either the human courier or plurality of UAVs in a manner that maximizes savings and with consideration to item transaction information indicating which deliveries are UAV capable,  a number of available UAVs to perform deliveries, and an order of the delivery points with a sequence of the delivery points- where the optimized assignment indicates routes, launch points, and recovery points for the delivery vehicle/UAVs. One of ordinary skill in the art would have been motivated to make such a modification to the system of Banvait when one considers “the objective of the FSTSP is to minimize the time required to service all customers” (page 90, Section “3. The flying sidekick TSP”, para. 3) and that this “efficient heuristic is proposed to solve large-scale FSTSP instances of the size that may be encountered by a parcel delivery service” (page 88, para. 3, lines 5-6), as suggested by Murray. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Murray would have been compatible with the system of Banvait as they share capabilities and characteristics; namely, they are both delivery systems directed towards dispatching delivery personnel and UAVs to fulfill deliveries from a shared ground vehicle. 
Claim 19: Banvait/Murray teaches the limitations of claim 15. Further, Banvait teaches the following:
	 The first ADU is selected from the plurality of ADUs based at least in part on a battery charge status of the first ADU.
Banvait teaches “the release time generation algorithm or model 506 may generate and/or select one or more release times 508 for aerial vehicles to depart from an autonomous ground vehicle for delivery to delivery locations […] the release times may be selected so that aerial vehicles have sufficient flight range to perform the delivery and return trip to the ground vehicle, based on remaining battery power, or other flight range information.” (¶ [0035]); “The release component 608 is configured to determine timing for release of one or more automated aerial vehicles during navigation of the delivery route. […] The release component 608 may determine the release time based on a current or predicted charge or fuel level […] For example, heavier packages may take significantly more fuel or battery power to fly the same distance as a lighter package” (¶ [0044]). 
Thus, Banvait teaches a system comprising a release component that may determine when to dispatch an aerial vehicle among the plurality of aerial vehicles stored within an autonomous ground vehicle (equivalent to a first ADU selected from the plurality of ADUs) based on the remaining battery power, current charge, or predicted charge level associated with the aerial vehicles; equivalent to the first ADU is selected from the plurality of ADUs based at least in part on a battery charge status of the first ADU.

Claims 6-7, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Banvait et al. U.S. Publication No. 2019/0220819, hereafter known as Banvait, in view of Murray et al. “The flying sidekick traveling salesman problem: Optimization of drone-assisted parcel delivery” (2015), hereafter known as Murray, in further view of Skaaksrud U.S. Publication No. 2015/0349917, hereafter known as Skaaksrud. 

Claim 6: Banvait/Murray teaches the limitations of claim 1. Further, Banvait does not explicitly teach, however Skaaksrud does teach, the following:
Wherein the mothership further comprises a ramp configured to allow ingress and egress by the ADUs to and from the freight bay. 
	Skaaksrud teaches “node-enabled autonomous vehicle 6700 may use a central courier vehicle (e.g., truck, van) as a type of base from which to make runs to different addresses to pick up one or more packages for shipment, or drop off one or more packages for delivery […] the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.)” (¶[1286]); “Examples of such an autonomous vehicle may be implemented as a pilotless, driverless, or unmanned means of transportation, such as a drone, automobile, truck, bus, tractor, aerial vehicle, railway vehicle, or marine vehicle” (¶ [01278]). 
	Thus, Skaaksrud teaches a system comprising a central courier vehicle from which a plurality of different types of autonomous vehicles may depart (including aerial and ground vehicles). Further, the central vehicle may comprise a ramp that enables an autonomous vehicle to either depart from or return to the central courier vehicle; equivalent to wherein the mothership further comprises a ramp configured to allow ingress and egress by the ADUs to and from the freight bay.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Banvait with the teachings of Skaaksrud by incorporating the features for deploying a plurality of different types of autonomous delivery vehicles from a central courier vehicle and providing a ramp on the central courier vehicle that enables  the autonomous delivery vehicles to depart from or return to the central courier vehicle, as taught by Skaaksrud. One of ordinary skill in the art would have recognized that such a modification would enable the automated ground vehicle of Banvait to transport a plurality of different types of autonomous delivery vehicles and provide a ramp that enables the autonomous delivery vehicles to depart from or return to the automated ground vehicle. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help facilitate the potential for a quicker and more efficient shipment of a set of items” (¶ [0832]), as suggested by Skaaksrud. 

Claim 7: Banvait/Murray teaches the limitations of claim 1. Further, Banvait does not explicitly teach, however Skaaksrud does teach, the following:
Wherein the mothership comprises automated loading means for loading an item onto an ADU.
	Skaaksrud teaches “node-enabled autonomous vehicle 6700 may use a central courier vehicle (e.g., truck, van) as a type of base from which to make runs to different addresses to pick up one or more packages for shipment, or drop off one or more packages for delivery […] the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.)” (¶[1286]); “Examples of such an autonomous vehicle may be implemented as a pilotless, driverless, or unmanned means of transportation, such as a drone, automobile, truck, bus, tractor, aerial vehicle, railway vehicle, or marine vehicle” (¶ [01278]). 
	Thus, Skaaksrud teaches a system comprising a central courier vehicle from which a plurality of different types of autonomous vehicles may depart (including aerial and ground vehicles). Further, the central vehicle comprises articulating loading and unloading mechanisms, including robotic arms, to help load and unload autonomous vehicles as they leave and return from the central vehicle; equivalent to wherein the mothership comprises automated loading means for loading an item onto an ADU.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Banvait with the teachings of Skaaksrud by incorporating the features for deploying a plurality of different types of autonomous delivery vehicles from a central courier vehicle and the automated loading mechanisms for loading autonomous vehicles as they leave from a central courier vehicle, as taught by Skaaksrud. One of ordinary skill in the art would have recognized that such a modification would enable the automated ground vehicle of Banvait to transport a plurality of different types of autonomous delivery vehicles and provide automated loading/unloading mechanisms for loading the autonomous delivery vehicles as they depart from the ground vehicle to perform deliveries. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help facilitate the potential for a quicker and more efficient shipment of a set of items” (¶ [0832]), as suggested by Skaaksrud. 

Claim 9: Banvait/Murray teaches the limitations of claim 8. Further, Banvait does not explicitly teach, however Skaaksrud does teach, the following:
	The loading means comprises a scoop.
	Skaaksrud teaches “node-enabled autonomous vehicle 6700 may use a central courier vehicle (e.g., truck, van) as a type of base from which to make runs to different addresses to pick up one or more packages for shipment, or drop off one or more packages for delivery […] the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.)” (¶[1286]); “Examples of such an autonomous vehicle may be implemented as a pilotless, driverless, or unmanned means of transportation, such as a drone, automobile, truck, bus, tractor, aerial vehicle, railway vehicle, or marine vehicle” (¶ [01278]); "the illustrated package articulation system shown in FIGS. 69A and 69B may take a variety of controllable machinery, such as lift gates, robotic arms, articulating scoops, and the like to capture a package and transport the package safely between locations."( ¶ [1344]). 

	Thus, Skaaksrud teaches a system comprising a central courier vehicle from which a plurality of different types of autonomous vehicles may depart (including aerial and ground vehicles). Further, Skaaksrud discloses the use of an articulating scoop as a means for an autonomous vehicle to place packages into a storage within itself; equivalent to the loading means comprises a scoop.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Banvait with the teachings of Skaaksrud by incorporating the features for deploying a plurality of different types of autonomous delivery vehicles from a central courier vehicle and the automated loading mechanisms (including a scoop) for loading autonomous vehicles as they leave from a central courier vehicle, as taught by Skaaksrud. One of ordinary skill in the art would have recognized that such a modification would enable the automated ground vehicle of Banvait to transport a plurality of different types of autonomous delivery vehicles and provide automated loading/unloading mechanisms for loading the autonomous delivery vehicles as they depart from the ground vehicle to perform deliveries. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help facilitate the potential for a quicker and more efficient shipment of a set of items” (¶ [0832]), as suggested by Skaaksrud.

Claim 10: Banvait/Murray teaches the limitations of claim 8. Further, Banvait does not explicitly teach, however Skaaksrud does teach, the following:
	Wherein at least one of the ADUs comprises a bed, and wherein the item drop off means comprises a bed lifting means. 
Skaaksrud teaches "the autonomous vehicle may further comprise a package payload storage and a package articulation system that may be operative to place the package within the package payload storage and remove the package from within the package payload storage." (¶ [1344]); "the illustrated package articulation system shown in FIGS. 69A and 69B may take a variety of controllable machinery, such as lift gates..."(¶ [1344]).
	Thus, Skaaksrud teaches a system comprising a central courier vehicle from which a plurality of different types of autonomous vehicles may depart (including aerial and ground vehicles) (see ¶1278, ¶1286). Further, Skaaksrud discloses an autonomous vehicle with an articulation system capable of loading and unloading packages, wherein said articulation system may take the form of lift gates. One of ordinary skill in the art recognizes that lift gates are hydraulic, flat platforms for lifting items; equivalent to wherein at least one of the ADUs comprises a bed, and wherein the item drop off means comprises a bed lifting means.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Banvait with the teachings of Skaaksrud by incorporating the features for deploying a plurality of different types of autonomous delivery vehicles from a central courier vehicle and enabling each of the autonomous delivery vehicle to pick up or drop off items using an articulation system comprising lift gates, as taught by Skaaksrud. One of ordinary skill in the art would have recognized that such a modification would enable the automated ground vehicle of Banvait to transport a plurality of different types of autonomous delivery vehicles and enable each of the autonomous delivery vehicle to pick up or drop off items using an articulation system comprising lift gates. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help facilitate the potential for a quicker and more efficient shipment of a set of items” (¶ [0832]), as suggested by Skaaksrud.

Claim 11: Banvait/Murray teaches the limitations of claim 1. Further, Banvait does not explicitly teach, however Skaaksrud does teach, the following:
	Wherein the mothership further comprises an item storage system located within the freight bay, and a robotic arm configured to retrieve and store items in the item storage system. 
	Skaaksrud teaches "Within exemplary vehicle 9300, packages may be placed, stored, and organized within different storage devices or units, such as storage unit A 9305 or storage unit B 9310." ¶ [0530]; "Vehicle master node 9315 is shown operative to communicate with server 100 over a longer-range communication interfaces and operative to communicate with other nodes, such as master node 9320 associated with storage unit A 9305, master node 9325 associated with storage unit B 9310..." ¶ [0531]; " the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.)” ¶ [1286].
	Thus, Skaaksrud teaches a system comprising a central courier vehicle from which a plurality of different types of autonomous vehicles may depart (including aerial and ground vehicles) (see ¶1278, ¶1286). Skaaksrud discloses that packages may be stored and organized within node-enabled storage units that are in communication with the delivery vehicle they are stored within (equivalent to a mothership with an item storage system in the freight bay). Further, the courier vehicle, wherein packages are stored, may load or unload autonomous vehicles with a robotic arm (equivalent to a robotic arm configured to retrieve and store items in the item storage system). 

Claim 16: Banvait/Murray teaches the limitations of claim 15. Further, Banvait teaches the following:
Wherein the first ADU return location is different from the first ADU departure location, the method further comprising: […] sending a signal to the first ADU indicating the first ADU return location. 
	Banvait teaches “After the package is delivered, the automated aerial vehicles 208 may return to the automated vehicle 200, fly through the windows 212 and either land on a docking location 206 or retrieve yet another package for delivery” (¶ [0025]);  “Because the ground vehicle may travel or move while an aerial vehicle is away from the ground vehicle, it may be necessary to communicate the current location of the ground vehicle to the aerial vehicle. For example, the location component 612 may determine a current location of the ground vehicle using a positioning system, and then trigger transmission of that information, using a radio or wireless mobile network to aerial vehicles which are not currently riding with or docked with the ground vehicle” (¶ [0048]).
	Thus, Banvait teaches that after a package is delivered by an aerial vehicle, the aerial vehicle may be provided with the current location of the automated ground vehicle from which it departed. Because the ground vehicle travels while the aerial vehicle is delivering packages ,the current location is different from where the aerial vehicle departed. As such, the current location of the ground vehicle is communicated to the aerial vehicle to in order for the aerial vehicle to navigate its way back to the ground vehicle; equivalent to wherein the first ADU return location is different from the first ADU departure location, the method further comprising: sending a signal to the first ADU indicating the first ADU return location.

	Banvait does not explicitly teach a feature for receiving, from the first ADU, a signal indicating that the first item transaction is complete.
	However, Skaaksrud teaches the following:
	Receiving, from the first ADU, a signal indicating that the first item transaction is complete;	
	Skaaksrud teaches "The system generally comprises three nodes—a first node associated with a courier transport vehicle, a second node associated with the package, and a third node integrated as part of an autonomous vehicle related to the courier transport vehicle." ¶ [1335]; "Thereafter, the third node may be further operative to transmit a verification message to the server, where the verification message confirms that the package was dropped off at the transaction location." ¶ [1340].
 	Thus, Skaaksrud teaches a system comprising a central courier vehicle from which a plurality of different types of autonomous vehicles may depart (including aerial and ground vehicles) (see ¶1278, ¶1286). Further, Skaaksrud discloses a node from an autonomous vehicle transmitting a verification method to a server that is in connection with the courier vehicle, wherein the message confirms the package was delivered; equivalent to receiving, from the first ADU, a signal indicating that the first item transaction is complete.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Banvait with the teachings of Skaaksrud by incorporating the features for receiving, from the first ADU, a signal indicating that the first item transaction is complete, as taught by Skaaksrud, into the system of Banvait that is configured to send a return location to an automated aerial vehicle after completing a delivery. One of ordinary skill in the art would have recognized that incorporating such a feature would enable the control system of Banvait to receive an indication from the automated aerial vehicle that a package delivery has been completed, and subsequently provide the return location information to the automated aerial vehicle. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help facilitate the potential for a quicker and more efficient shipment of a set of items” (¶ [0832]), as suggested by Skaaksrud.

Claim 17: Banvait/Murray teaches the limitations of claim 15. Further, Banvait does not explicitly teach, however Skaaksrud does teach the following:
 	Wherein the first item transaction comprises a delivery; The method further comprising: based at least in part on the mothership manifest, causing an automated loading mechanism of the mothership to retrieve a first item from a storage location within the mothership;
	Skaaksrud teaches "The use of an autonomous vehicle for package pickup and delivery..." ¶ [1319]; "autonomous vehicle 6700 may be deployed from the courier transport vehicle 6910 and travel to and from a transaction location (e.g., a pickup location, address, designated area for dropping off packages, and the like)." ¶ [1322]; "In another embodiment, such shipping information may be used to create a loading scheme to help organize where to locate or relocate the node-enabled packages. Thus, the location or relocation of the node-enabled package within the vehicle may be determined according to a loading scheme. In more detail, such a loading scheme may be related to an anticipated delivery schedule... " ¶ [0539]; "Within exemplary vehicle 9300, packages may be placed, stored, and organized within different storage devices or units, such as storage unit A 9305 or storage unit B 9310." ¶ [0530];"Vehicle master node 9315 is shown operative to communicate with server 100 over a longer-range communication interfaces and operative to communicate with other nodes, such as master node 9320 associated with storage unit A 9305, master node 9325 associated with storage unit B 9310..." ¶ [0531];"the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.). "¶[1286]; “loading scheme may be related to an anticipated delivery schedule” (¶ [0539]). 
	Thus, Skaaksrud teaches a system comprising a central courier vehicle from which a plurality of different types of autonomous vehicles may depart to perform deliveries (including aerial and ground vehicles) (see ¶1278, ¶1286). Further, Skaaksrud discloses a loading scheme that is made according to a delivery schedule (similar to a mothership manifest) and a courier vehicle that may use a robotic arm to load packages onto an autonomous vehicle from storage units in the courier vehicle. 
	Causing the automated loading mechanism to load the item onto the first ADU.
	Skaaksrud teaches "the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.). " ¶ [1286].
	Thus, Skaaksrud discloses a courier vehicle loading an autonomous vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Banvait with the teachings of Skaaksrud by incorporating the loading mechanisms of the central courier vehicle that are configured to load autonomous vehicles with delivery packages from within the central courier vehicle according to a delivery schedule, as taught by Skaaksrud. One of ordinary skill in the art would have recognized that incorporating the loading mechanisms into the ground delivery vehicles of Banvait would further enable the ground delivery vehicle to automatically load the automated aerial vehicles according to the generated routes and drone release times to fulfill scheduled deliveries. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help facilitate the potential for a quicker and more efficient shipment of a set of items” (¶ [0832]), as suggested by Skaaksrud.

Claim 18: Banvait/Murray teaches the limitations of claim 15. Further, Banvait does not explicitly teach, however Skaaksrud does teach, the following:
 	Wherein the first item transaction comprises a pickup; Subsequent to the mothership receiving the first ADU: causing an automated loading mechanism of the mothership to retrieve a first item from the first ADU;
	Skaaksrud teaches "The use of an autonomous vehicle for package pickup and delivery..." ¶ [1319]; "autonomous vehicle 6700 may be deployed from the courier transport vehicle 6910 and travel to and from a transaction location (e.g., a pickup location, address, designated area for dropping off packages, and the like)." ¶ [1322]; "the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.)” ¶ [1286]. 
	Thus, Skaaksrud teaches a system comprising a central courier vehicle from which a plurality of different types of autonomous vehicles may depart to perform deliveries or pickups (including aerial and ground vehicles) (see ¶1278, ¶1286). Further, Skaaksrud discloses a central vehicle that uses articulating mechanisms to unload packages returning autonomous vehicles, similar to a mothership retrieving a first item from an ADU.

	Causing the automated loading mechanism to place the first item into a storage location within the mothership.
	Skaaksrud teaches "the central vehicle from which the node-enabled autonomous vehicle 6700 departs and returns may include a ramp or other articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload the various autonomous vehicles as they leave and return to the central vehicle, etc.). " ¶ [1286].
	Thus, Skaaksrud discloses a courier vehicle configured to unload an autonomous vehicle via unloading mechanisms. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Banvait with the teachings of Skaaksrud by incorporating the features for performing item pickups using a plurality of different types of autonomous vehicles and further incorporating the unloading mechanisms of the central courier vehicle that are configured to unload picked up packages from autonomous vehicles that have returned to the central courier vehicle, as taught by Skaaksrud. One of ordinary skill in the art would have recognized that incorporating these feature would further enable the control system to dispatch automated vehicles to pickup packages and further enable  the ground delivery vehicle to automatically unload packages that have been picked up by the automated vehicles upon returning to the ground delivery vehicle via the unloading mechanisms. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help facilitate the potential for a quicker and more efficient shipment of a set of items” (¶ [0832]), as suggested by Skaaksrud.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Banvait et al. U.S. Publication No. 2019/0220819, hereafter known as Banvait, in view of Murray et al. “The flying sidekick traveling salesman problem: Optimization of drone-assisted parcel delivery” (2015), hereafter known as Murray, in further view of Jamjoom et al. U.S. Patent No. 9,792,576, hereafter known as Jamjoom. 

Claim 20: Banvait/Murray teaches the limitations of claim 15. Further, Banvait teaches the following:
Subsequent to causing the mothership to receive the first ADU: […] communicating a second item transaction of the second set to the first ADU; and at a second ADU departure location, causing the first ADU to leave the mothership to execute the second item transaction. 
	Banvait teaches ““When it is time to deliver a package, an automated aerial vehicle 208 may power on, begin flight and retrieve and/or attach to one of the packages 204. The automated aerial vehicles 208 may then fly out the windows 212 with the package and then proceed to a delivery location for placement/delivery of the package. After the package is delivered, the automated aerial vehicles 208 may return to the automated vehicle 200, fly through the windows 212 and either land on a docking location 206 or retrieve yet another package for delivery.” (¶ [0025]); “the autonomous vehicle may release an aerial vehicle 306, travel some distance, release another aerial vehicle 306, travel some additional distance, and then wait to receive the previously dispatched aerial vehicles 306.” (¶ [0029]); “release component 608 may provide a message to an aerial vehicle (e.g., using a wireless transceiver) indicating which package is to be delivered” (¶ [0045]).
	Thus, Banvait teaches a control system configured to dispatch aerial vehicles to deliver packages from an automated ground vehicle, where the control system may provide a message to an aerial vehicle indicating which package is to be delivered. As such, the ground vehicle release an aerial vehicle with the package, travel some distance, then stop to receive the returning aerial vehicle after delivery of the package is completed. Subsequently, the  aerial vehicle may be dispatched again to perform another delivery from the current location of the ground vehicle; equivalent to subsequent to causing the mothership to receive the first ADU: communicating a second item transaction of the second set to the first ADU; and at a second ADU departure location, causing the first ADU to leave the mothership to execute the second item transaction.

	Banvait does not explicitly teach determining that a battery charge level of the first AU is greater than or equal to a predetermined threshold. 

	However, Jamjoom teaches the following:
	Subsequent to causing the mothership to receive the first ADU: determining that a battery charge level of the first ADU is greater than or equal to a predetermined threshold. 
	Jamjoom teaches “Controlling drones and vehicles in package delivery, in one aspect, may include routing a delivery vehicle loaded with packages to a dropoff location based on executing on a hardware processor a spatial clustering of package destinations. A set of drones may be dispatched. A drone-to-package assignment is determined for the drones and the packages in the delivery vehicle. The drone is controlled to travel from the vehicle's dropoff location to transport the assigned package to a destination point and return to the dropoff location to meet the vehicle” (see abstract); “the drones are dispatched with respective assigned packages from respective vehicles (from respective dropoff points/locations) transporting the respective assigned packages. For example, the drones are controlled to fly to a delivery destination to deliver an assigned package” (col. 6: 16-20);  "The truck or the like may have a retractable roof enabling the drone to land inside of it…The truck or the like may be equipped with a battery charging station such that each subsequent drone flight is performed with a fully-charged battery." (Col. 7: 7-16). 
	Thus, Jamjoom discloses that a system in which drones are dispatched from a delivery vehicle with packages to perform deliveries of the packages. The drones may be controlled to perform a delivery of an assigned package, and return to the delivery vehicle. Further, the drone may be controlled to perform subsequent drone flight when the drone has a fully charged battery; equivalent to subsequent to causing the mothership to receive the first ADU: determining that a battery charge level of the first ADU is greater than or equal to a predetermined threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Banvait with the teachings of Jamjoom by incorporating the features for determining whether a drone is full charged before controlling the drone to perform a subsequent delivery assignment from a delivery truck, as taught by Jamjoom, into the system of Banvait that is configured to dispatch aerial vehicles to perform subsequent delivery tasks after returning to a ground vehicle. One of ordinary skill in the art would have recognized that such a modification would have further enabled the control system of Banvait to determine a charge level of an aerial vehicle upon returning to the ground vehicle from a previous delivery, and assigning the aerial vehicle to perform a subsequent delivery upon determining that the charge level reaches a particular threshold. One of ordinary skill in the art would have been motivated to make this modification “so that aerial vehicles have sufficient flight range to perform the delivery and return trip to the ground vehicle” (¶ [0035]) and, thus, can further “increase efficiency” (¶ [0011]) of deliveries, as suggested by Banvait. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Banvait et al. U.S. Publication No. 2019/0220819, hereafter known as Banvait, in view of Murray et al. “The flying sidekick traveling salesman problem: Optimization of drone-assisted parcel delivery” (2015), hereafter known as Murray, in further view of Brady et al. U.S. Patent No. 10,245,993, hereafter known as Brady. 

Claim 21: Banvait/Murray teaches the limitations of claim 1. Further, Banvait does not explicitly teach, however Brady does teach the following:
	Wherein the item transaction information for at least some of the individual item transactions comprises at least an indicator of a type of ADU allowed to perform the individual item transaction.
	Brady teaches “Autonomous ground vehicles (“AGVs”) are utilized to transport items to delivery locations” (see Abstract); “AGVs may be transported by, and deploy from, transportation vehicles to deliver items to delivery locations. The transportation vehicles may be any type of mobile machine, such as a truck, car, watercraft, aircraft, etc., and control of the mobile machine may be manual (e.g., a driver) or automated (e.g., directly or remotely controlled by an automated system, robotic, etc.). The transportation vehicles may also transport other types of autonomous vehicles (e.g., unmanned aerial vehicles (“UAVs”), etc.), which may also deliver items and/or may provide/receive assistance to/from the AGVs.” (col. 3: 18-28); “If it is determined that a delivery by an AGV is available, the available AGV delivery options are presented to the user, as in 910. In various implementations, different types of AGV delivery options may be available. For example, a delivery vehicle may be available that is able to transport an AGV with the item to a delivery area and to stop at a location from which the AGV can depart (e.g., along with other AGVs for other deliveries) and from which the AGV can transport the item to the delivery location (e.g., at the user's residence)” (col. 53: 28-37); “an interaction may be received from a user through a user interface that presents delivery options to the user and receives a selection from the user (e.g., for selecting a delivery by AGV or other delivery option) […] If a delivery by AGV is selected by the user, the delivery by AGV is designated as the delivery option for the item” (col. 53: 51-59); “If it is determined that a delivery by AGV is not selected by the user [….] another type of delivery option is designated (e.g., as selected by the user) for the item […] other delivery options may include traditional carrier deliveries” (col. 53: 60-66). 
	In accordance with the Applicant’s Specification, “The type indication 805b indicates the type of ADU allowed to perform the delivery and/or pickup. For example, the type indication 805b, via a series of predetermined values, may indicate one of 1) the transaction must be performed by a human operator, no ADU is allowed for this transaction, 2) only a ground based ADU may be utilized, 3) a ground or flying ADU may be utilized, or 4) only a flying ADU may be utilized” (¶ [0087], Specification). 
	Thus, Brady teaches a system comprising a transportation vehicle from which AGVs (autonomous ground vehicles) or UAVs (unmanned aerial vehicles) may be deployed to perform deliveries. The system may further provide a user with delivery options, including an option to receive their delivery via an AGV or traditional carrier. Accordingly, the user may select, for example, delivery by an AGV (as opposed to a traditional carrier or UAV); equivalent to wherein the item transaction information for at least some of the individual item transactions comprises at least an indicator of a type of ADU allowed to perform the individual item transaction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Banvait with the teachings of Brady by incorporating the transportation vehicle configured to transport a plurality of types of autonomous delivery vehicles and further incorporating the features for allowing a user to indicate a delivery type preference (whether they want delivery via an AGV or traditional carrier), as taught by Brady. One of ordinary skill in the art would have recognized that such a modification would further enable the automated ground delivery vehicle of Banvait to transport a plurality of different types of autonomous delivery vehicles (AGVs and UAVs) and further enable the control system to determine the type of autonomous delivery vehicle required for a particular delivery based on a customer indication, such that the required autonomous delivery vehicle type is assigned for a the particular delivery. One of ordinary skill in the art would have been motivated to make such a modification when one considers that the features for enabling users to select different types of delivery options (including a type of autonomous delivery vehicle) results in “faster and more efficient delivery methods” (col. 1: 40-41), as suggested by Brady. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Banvait et al. U.S. Publication No. 2019/0220819, hereafter known as Banvait, in view of Murray et al. “The flying sidekick traveling salesman problem: Optimization of drone-assisted parcel delivery” (2015), hereafter known as Murray, in further view of Natarajan et al. U.S. Publication No. 2017/0124547, hereafter known as Natarajan. 

Claim 22: Banvait/Murray teaches the limitations of claim 1. Further, Banvait does not explicitly teach, however Natarajan does teach, the following:
Wherein the mothership further comprises an externally accessible automated retail hotspot configured to retrieve and dispense items stored in the mothership or to receive and store items deposited at the automated retail hotspot. 
	Natarajan teaches “sales vehicle includes a product distribution system 108 that allows customers to retrieve purchased products […] The product distribution system may include one or more dispensing bin 116, drawers, outlets or the like that is accessible to customers from exterior of the sales vehicle and through which the customers can retrieve their products. The dispensing bins can cooperate with an input that is interior to the sales vehicle and through which the products can be inserted […] the product distribution system includes one or more automated systems (e.g., robotic arms, conveyor belts, motor driven screw drives, etc.) that can move products from the product storage to the intended dispensing bin 116.” (¶ [0024]); “During the pre-ordering, the customer through a user interface may be provided with an option to retrieve the product from a mobile sales vehicle 100. The customer may select, through the user interface, a particular location corresponding to one of the locations a sales vehicle 100 is expected to be assigned. In some instances, the product order system may instead notify the customer of the assigned location where the sales vehicle is going to be.” (¶ [0025]).
	Thus, Natarajan teaches a system wherein a user may order a product and the product is then transported/delivered to a predefined location. The vehicle further includes a product distribution system comprising an automated system (e.g., robotic arms) that are configured to move ordered products within an interior vehicle product storage into dispensing bins that are accessible by the customer from the exterior of the vehicle; equivalent to wherein the mothership further comprises an externally accessible automated retail hotspot configured to retrieve and dispense items stored in the mothership.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Banvait with the teachings of Natarajan by incorporating the automated product distribution system (e.g., robotic arms) configured to retrieve products from within a delivery vehicle and dispense the products via a dispensing bin that is accessible by product/order recipients on the exterior of the delivery vehicle, as taught by Natarajan. One of ordinary skill in the art would have recognized that by incorporating the automated product distribution system into the autonomous ground vehicles of Banvait, the autonomous ground vehicles would be further configured to automatically dispense customer deliveries to the appropriate customers via dispensing bins that are accessible from the exterior of the autonomous ground vehicles. One of ordinary skill in the art would have been motivated to make such a modification to the autonomous ground vehicles of Banvait when one considers “ready access to products can lead to increased customer visits and customer loyalty” (¶ [0004]) and, accordingly, “it can be advantageous to improve the customers' shopping experience” (¶ [0004]), as suggested by Natarajan.  




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628